Citation Nr: 1108289	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-30 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cardiac disease.

3.  Entitlement to service connection for nephritis.

4.  Entitlement to service connection for swelling of both feet and ankles.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for a skin condition of the chest, back and face, to include as due to herbicide exposure.    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  

As will be provided in more detail below, the Veteran expressed a desire to withdraw the issues of service connection for hypertension, cardiac disease, nephritis, and swelling of both feet and ankles during his October 2010 travel board hearing and in a statement dated in October 2010.  As such, the Board will not adjudicate these issues.  

On his August 2009 VA Form 9 substantive appeal, the Veteran raised a new theory of entitlement to service connection for his skin condition-i.e., as due to herbicide exposure.  The RO adjudicated the claim based on this theory in the November 2009 supplemental statement of the case (SSOC), and the Veteran was provided with all regulations pertaining to this particular theory of entitlement in the June 2009 SOC.  Therefore, the Board may consider the claim on this basis on appeal.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (en banc); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  The Board has therefore recharacterized this issue above to reflect the Veteran's assertion that consideration should be given to whether his skin condition was caused by herbicide exposure.  

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision on appeal, the Veteran withdrew his appeal for service connection for hypertension, cardiac disease, nephritis, and feet and ankle swelling of both feet in an October 2010 statement and during a travel board hearing before the Board.

2.  The Veteran's current skin disorders did not have their onset in active service, nor may they be presumed to have been incurred in active service.  

3.  No evidence indicates that the Veteran's current skin disorders may be associated with a disease, injury, or event in active service to include presumed exposure to herbicides during service in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for service connection for hypertension, cardiac disease, nephritis, and feet and ankle swelling of both feet have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The Veteran's skin disorders were not incurred in active service, nor may they be presumed to have been incurred therein.  38 U.S.C.A. 1101, 1110, 1116 (West 2002); 38 C.F.R. 3.303, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a), 5103A; 38 C.F.R. § 3.159(b); See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that predecisional notice letter dated in May 2008 fully satisfied the duty to notify requirements.  The letter informed the Veteran of what evidence was required to substantiate the claim, VA's respective duties for obtaining evidence, as well as how disability ratings and effective dates are assigned.  See Quartuccio, 16. Vet. App. at 187; Dingess, 19 Vet. App. at 484.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Board acknowledges that the Veteran has not had a VA Compensation and Pension (C&P) examination specifically for his claim for service connection for a skin disorder.  An examination must be provided in disability compensation cases when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but(4) insufficient competent medical evidence on file to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  For the reasons that follow below, the Board concludes that remand for VA examination is not needed in this case.  

With regard to a current skin condition, VA treatment records include a dermatological consult, dated in July 2009, that shows findings and diagnoses of a current skin condition in this case, specifically, inflamed seborrheic keratosis; benign cherry angiomas; and dermal nevus of the left chest and epidermal cyst of the right abdominal wall.  Concerning an injury, disease, or event in service, service treatment records show that the Veteran had a pilonidal cyst surgically removed in December 1966, and because the Veteran served in Vietnam, he is presumed under the law to have been exposed to herbicides such as Agent Orange.  However, the Board concludes that a VA C&P examination is not needed in this case because there is no indication that the current skin conditions may be associated with the Veteran's service, including presumed exposure to herbicides, and there is competent medical evidence on file to make a decision on the claim.  With regard to the latter and for the reasons and bases noted in the decision below, the Board finds the VA dermatological consult and other treatment records in the claims file provide sufficient competent medical evidence to decide the claim.  McLendon, 20 Vet. App. at 86; see also Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms "); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i).  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

II. Withdrawn Issues

A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).

In an October 2010 statement and during the October 2010 Board hearing, the Veteran indicated that he wished to withdraw his appeals for service connection for hypertension, cardiac disease, nephritis, and feet and ankle swelling of the feet.  Because the Veteran has clearly indicated his wish to withdraw the appeals for service connection for these claims, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  See 38 C.F.R. § 20.204 (2010).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.  



III.  Service Connection

Initially, the Board will look to the Veteran's contentions that his skin condition was caused his herbicide exposure.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(2010).  Service records indicate that the Veteran served in Vietnam between February 1967 and January 1968.  As such, the Veteran is presumed to have been exposed to an herbicide agent.

The specified diseases for which presumptive service connection is available on the basis of herbicide exposure are: chloracne and other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and certain soft tissue sarcomas.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date of which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that a presumption of service connection is not warranted for several diseases.  See Fed. Reg., 72 FR 32395, 32397 (June 12, 2007).  

On an April 2009 VA Agent Orange Examination report, the examiner noted that the Veteran presented with a history of chronic blackheads localized to the lower lateral margins of both eye orbits which the Veteran stated had been chronic since military service.  The Veteran had never sought any treatment or evaluation for these lesions.  The examiner, a physician's assistant, noted "possible chloracne noted" and referred the Veteran for further evaluation by a specialist at a VA Dermatology Consultation.  The report of the July 2009 Dermatology Consultation, conducted by a doctor specializing in internal medicine and dermatology, reflected diagnoses of inflamed seborrheic keratosis, benign cherry angiomas, dermal nevus, and epidermal cysts, none of which have been added to the list of diseases associated with herbicide exposure.  The doctor did not render a diagnosis of chloracne.  Therefore, in an addendum to the April 2009 Agent Orange examination report, the physician's assistant concurred with the dermatologist's findings and noted that no conditions related to herbicide exposure were evident.  Thus, because no diagnosis has been rendered of a disease on the list of those for which the presumption of service connection is provided under the law, service connection may not be granted for a skin disorder based on the presumption.  Id.

Nevertheless, the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task that "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); McCart v. West, 12 Vet. App. 164, 167 (1999).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004), citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Post-service medical records indicate that the Veteran has been diagnosed with several skin disorders, to include inflamed seborrheic keratosis, benign cherry angiomas, dermal nevus, and epidermal cysts.  As such, the Veteran suffers from current skin disabilities and the Board turns to the issues of in-service incurrence and nexus.  See Davidson, 581 F.3d 1313.

The Veteran's service treatment records show that the Veteran was treated for an infected pilonidal cyst from December 1966 to January 1967.  Specifically, the records show that the cyst was surgically removed (pilonidal cystectomy), the Veteran's postoperative course was benign and his progress satisfactory, and he was discharged to duty, fit for same.  A March 1967 examination revealed a well-healed surgical scar with no evidence of pilonidal sinus or drainage.  The service treatment records pertaining to the remainder of active service, including the examination report upon release from active duty in January 1968, show no complaints or findings regarding the pilonidal cyst, and the service treatment records show no complaints or findings relevant to any skin problems or disorder.  The Veteran himself did not claim service connection for a skin disability based on the surgery for the pilonidal cyst, but rather he stated in his January 2008 notice of disagreement that his claim concerned a skin condition of the "chest and back" and on his August 2009 VA Form 9 he indicated that he had had lesions on his chest, face, and arms.  

Post-service treatment records are silent for any complaints or treatment of skin problems until 2009.  An April 2007 private treatment note reflects that the Veteran had no skin rashes at that time.  However, a March 2009 VA treatment note shows that the Veteran was concerned with moles "which pop up here and there."  In the April 2009 Agent Orange Examination, the Veteran indicated that he had a history of chronic blackheads localized to the lower lateral margin of both eye orbits.  He provided that his lesions had never completely healed since active duty.  The examination of the Veteran's face showed localized comedones with mild acne type lesions along the lower margin of both eye orbits.  He also had diffuse seborrheic keratosis on his upper body and arms.  There was a lipoma in the right abdominal area and in the left upper pectoral region.  The examiner indicated the possibility of chloracne.  He was referred to the Marion VA Dermatology Clinic for an evaluation.  During the July 2009 dermatology consult, the examiner noted that the Veteran had excoriated brown verrucous papules on his face, back and chest, benign cherry angiomas of the chest and back, dermal nevus on the chest, and an epidermal cyst on the right abdominal wall.  A July 2009 treatment note indicated that there was no mention of chloracne and no condition relatable to possible Agent Orange exposure during the July 2009 dermatology consultation.  

The Veteran testified during his October 2010 Board hearing that he started to experience skin growths on his face, back and chest during service.  He indicated that his skin problems continued after service discharge although he never sought treatment for them until 2009.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Unlike the varicose veins in Barr or the dislocated shoulder in Jandreau, however, the Board concludes that the Veteran's diagnosed skin conditions are not the type of conditions that can be causally related to another disability or military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the physician's assistant who conducted the Agent Orange examination deferred to the July 2009 dermatologist with regard to diagnoses of present skin disorders and whether those disorders were related to service including to herbicide exposure.  As such, the Board notes that the Veteran's testimony is competent and credible to report symptoms related to his skin disorders.  However, he is not competent to provide an opinion as to their etiology.

In this case, there is no indication of an association between the currently diagnosed skin disorders of the face and trunk and the pilonidal cyst in service.  The April 2009 VA examiner noted the history of the pilonidal cyst in service and made no connection between that and the current skin disorders of the face and trunk.  38 C.F.R. § 3.159(c)(4)(iii).  Moreover, with regard to Agent Orange exposure in service, none of the current skin disorders were found to be related to that presumed exposure by either the April 2009 examiner or the July 2009 VA doctor who conducted the Dermatology Consultation.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim on presumptive or direct grounds.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension is dismissed

Entitlement to service connection for cardiac disease is dismissed.

Entitlement to service connection for nephritis is dismissed.

Entitlement to service connection for swelling of both feet and ankles is dismissed.

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is denied.  


REMAND

Reason for Remand:  To obtain a VA examination

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA's duty to assist includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was afforded a VA examination in August 2008 in connection with his claim for service connection for bilateral hearing loss.  The audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
25
LEFT
15
10
10
25
50

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The examiner performed a physical examination after which she stated that the Veteran had bilateral high frequency sensorineural hearing loss, worse in the left ear.  In a September 2008 addendum opinion, the VA examiner reviewed the claims file and opined that it was as likely as not that the Veteran's hearing loss resulted from his military noise exposure.  

In the December 2008 rating decision, the RO granted service connection for the Veteran's left ear hearing loss but denied service connection for his right ear hearing loss since his hearing did not meet the criteria under 38 C.F.R. § 3.385.  However, the Veteran asserted at his October 2010 Board hearing that his right ear hearing loss has become worse.  The Veteran is competent to give evidence about what he experiences (i.e., he experiences a worsening of his right ear hearing loss).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that a veteran is competent to testify to symptomatology capable of lay observation).  The Veteran's assertion that his hearing seems worse than when he was examined in August 2008 is significant as he may now meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Given that the Veteran experienced acoustic trauma during service, an adequate medical opinion attributes the Veteran's hearing loss to his military noise exposure, and the Veteran's right ear hearing loss at his August 2008 VA examination almost satisfied the criteria for VA purposes, the Board finds that a VA examination is warranted to determine whether the Veteran now meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Because this matter must be remanded for further evidentiary development, the Board takes this opportunity to supplement the claims file.  The claims file includes Veteran's VA treatment records from the VA Community Based Outpatient Clinics in Evansville, Indiana and Hanson, Kentucky and the VA Medical Center in Marion, Illinois.  The most recent VA treatment records associated with the claims file are dated in October 2009.  On remand, the RO should obtain any updated treatment records from these facilities.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from the VA Medical Center in Marion, Illinois as well as the treatment records from the VA Community Based Outpatient Clinics in Evansville, Indiana and Hanson, Kentucky from October 2009 to the present.

2. Schedule the Veteran for a VA examination by a suitably qualified VA examiner to assess the severity, nature, and etiology of the Veteran's right ear hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, to include the August 2008 VA audio examination.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran has asserted that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current right ear hearing loss is causally or etiologically related to his military service, including noise exposure.  The examiner is also asked to discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure during the Veteran's period of service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


